Case: 3:19-cv-01166-SO Doc #: 17 Filed: 07/30/21 1 of 5. PageID #: 891




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



KOREY RANDLE, Pro Se,                          )       Case No.: 3:19 CV 1166
                                               )
        Petitioner                             )       JUDGE SOLOMON OLIVER, JR.
                                               )
         v.                                    )
                                               )
NEIL TURNER, Warden,                           )
                                               )
        Respondent                             )       ORDER



        Currently pending before the court in the above-captioned case is Petitioner Korey Randle’s

(“Petitioner” or “Randle”) Petition for Writ of Habeas Corpus (“Petition”), pursuant to 28 U.S.C.

§ 2254. (ECF No. 1.) Under Local Rule 72.2, the court referred the matter to the Magistrate Judge

for a Report and Recommendation (“R & R”). For the following reasons, the court adopts the R & R

that the Petition be denied in its entirety.

        On May 21, 2019, Randle filed the Petition challenging his conviction and sentence in state

court for aggravated robbery and kidnapping. (ECF No.1.) As a result of the conviction, the trial

court sentenced Randle to 10 years for aggravated robbery and 5 years for kidnapping, to be served

consecutively, for a total of 15 years. (R & R at PageID #843, ECF No. 13.) The Petition asserts the

following four grounds for relief:

        GROUND ONE:             Petitioner’s 5th, 6th, and 14th Amendment Rights were violated when
                                the trial court sentenced him to separated sentences, when the alleged
                                crimes were committed together (Allegedly).
Case: 3:19-cv-01166-SO Doc #: 17 Filed: 07/30/21 2 of 5. PageID #: 892




       GROUND TWO:             The state violated Petitioner’s due process constitutional rights when
                               it failed to reveal that the indictment against him was based on
                               perjury testimony. And failed to demonstrate that testimony had been
                               remedied before trial reveal no promises of immunity, violated his 5th
                               and 14th Amendment.

       GROUND THREE:           Petitioner’s due process rights and rights to a fair trial were violated
                               by Court failure to grant a mistrial when the Court granted a recess to
                               bolster the testimony of the state witness violating his 5th, 6th, and
                               14th Amendment to the U.S. Const.

       GROUND FOUR:            The evidence against petitioner was against the manifest weight of
                               justice and insufficient to convict violating his 5th, 6th, and 14th
                               Amendment of the U.S. Const.

(Pet. at PageID #5–9, ECF No. 1-1.) Respondent Neil Turner (“Respondent” or “Warden”) filed a

Return of Writ on November 20, 2019, and Randle filed a response to the Return of Writ on June 26,

2020. (ECF Nos. 9, 12.) The matter was reassigned from Magistrate Judge James Knepp II to

Magistrate Judge Kathleen B. Burke (“Magistrate Judge” or “Judge Burke”) on November 23, 2020.

       Judge Burke submitted her R & R on February 17, 2021, recommending that the court deny

and dismiss the Petition in its entirety because Randle’s grounds for relief are not cognizable and/or

fail on the merits. (R & R at PageID #843, ECF No. 13.) In the R & R, Judge Burke concluded that

Randle’s first and fourth grounds for relief—which challenge the trial court’s imposition of

consecutive sentences (Ground One) and assert that the verdict is against the manifest weight of the

evidence (Ground Four)—are not cognizable on federal habeas review. (See R & R at PageID #850,

861, ECF No. 13; see also Deeb v. Jones, No. 3:16-CV-02632, 2018 WL 3682515, at *8 (N.D. Ohio

June 13, 2018) (explaining that “challenges to a state court’s interpretation and application of state

sentencing laws generally are not cognizable in federal habeas corpus proceedings”); see also

Wagner v. Bradley, No. 3:17-CV-1616, 2019 WL 2636269, at *26 (N.D. Ohio June 27, 2019)

(stating that “[a] claim that a conviction is against the manifest weight of the evidence rests solely

on state law and is not a cognizable claim in a federal habeas petition”).

                                                 -2-
Case: 3:19-cv-01166-SO Doc #: 17 Filed: 07/30/21 3 of 5. PageID #: 893




         The Magistrate Judge also determined that Randle’s grounds for relief fail on the merits.

Specifically, Judge Burke found that to the extent that Randle’s first ground for relief could be

construed as a challenge under the double jeopardy clause of the Fifth Amendment, this claim fails

because aggravated robbery and kidnapping are separate offenses and each offense contains an

element not contained in the other. (R & R at PageID #853, ECF No. 13 (citing Brown v. Smith,

2014 WL 1493123, at *21 (N.D. Ohio Apr. 11, 2014)).) As for Randle’s second ground for

relief—which is based on his contention that the indictment in his state court case is based on

perjured testimony from a Government witness—Judge Burke determined that this claim is also

unavailing because the false statements1 made to the grand jury were related to the witness’s own

involvement in the robbery and kidnapping and were not material to the indictment against Randle.

(R & R at PageID #857–858, ECF No. 13.) With respect to Randle’s third ground for relief—which

is rooted in his assertion that the state trial court violated his due process rights by denying his

request for a mistrial2—the Magistrate Judge found that this claim lacks merits because Randle failed

to demonstrate that he was deprived of a fair trial. (Id. at PageID #860.) As the R & R points out,

Randle’s argument that he was deprived of a fair trial because the prosecutor used the break to coach

the witness is both speculative and belied by the record. (Id.) Lastly, Judge Burke determined that




     1
              At the grand jury proceedings, the Government witness downplayed his role in the
              robbery and kidnapping. (R & R at PageID #857, ECF No. 13) But at trial, the
              witness admitted that he lied during the grand jury proceedings, and testified that he
              helped Randle plan the robbery, took the victim’s purse, and helped Randle barricade
              the victim in the closet. (Id.)
     2
              Randle’s request for a mistrial revolves around one of the prosecutor’s witness’s
              request for a break during direct examination. (R & R at PageID #860, ECF No. 13.)
              The trial court granted the prosecutor’s request for a break, and after court resumed,
              Randle moved for a mistrial, arguing that the jury might have been compromised and
              that the witness should have been prepared to testify prior to coming to court on the
              day of the trial. (Id.)

                                                  -3-
Case: 3:19-cv-01166-SO Doc #: 17 Filed: 07/30/21 4 of 5. PageID #: 894




Randle’s fourth ground for relief—which contends that the verdict was against the manifest weight

of the evidence—fails because Randle has not shown that the evidence weighs heavily against his

conviction.3 In reaching this conclusion, Judge Burke emphasized the fact that at trial the

Government offered testimony to establish Randle’s presence at the scene of the crime and his

involvement in the robbery and kidnapping of the victim.

         On March 11, 2021, Randle filed a Motion for Time (ECF No. 14), requesting a 90 day

extension to file an objection to the R & R. Prior to the court’s ruling on the Motion for Time,

Randle filed an Opposition to the R & R, on March 15, 2021, which purports to oppose the

Magistrate Judge’s filings and raise his objections to the R & R. (ECF No. 16.) The court

nevertheless granted Randle an extension of time until April 15, 2021. Despite being given an

extension, he has not supplemented his Objection. In the Objection he filed, Randle does not identify

any error in the R & R’s factual findings or legal conclusions. Instead, Randle reiterates the

arguments he raised in his Petition and response to the Return of Writ. An objection that summarizes

what has already been presented, or merely states a disagreement with a magistrates’s conclusion,

is not an objection. Aldrich v. Bock, 327 F.Supp.2d 743, 747 (E.D. Mich. 2004).

         After careful de novo review of the R & R, Randle’s Objection, and all other relevant

documents in the record, the court finds that Judge Burke’s recommendations are fully supported by

the record and controlling case law. See Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004).

Because Randle’s grounds for relief lack merit, the court finds that his Petition must be dismissed.

Accordingly, the court adopts the R & R in its entirety and hereby denies and dismisses the Petition.

The court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could


     3
             Randle’s fourth ground for relief is also procedurally defaulted since Randle did not
             present this argument to the state court of appeals. (R & R at PageID #861–862,
             ECF No. 13.)

                                                 -4-
Case: 3:19-cv-01166-SO Doc #: 17 Filed: 07/30/21 5 of 5. PageID #: 895




not be taken in good faith, and that there is no basis on which to issue a certificate of appealability.

Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c).

        IT IS SO ORDERED.


                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


July 30, 2021




                                                  -5-
